COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Anne Moreland v. Suri Dorai

Appellate case number:    01-13-00219-CV

Trial court case number: 11-DCV-190567

Trial court:              387th District Court of Fort Bend County

        On September 13, 2013, Anne Moreland, filed an affidavit of indigence in the trial court
in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On October 31, 2013, the district
clerk filed a clerk’s record on indigence with the Clerk of this Court. The record reflects that no
contest to the affidavit of indigence was filed. See TEX. R. APP. P. 20.1(e). The allegations in the
affidavit, therefore, are deemed true, and appellant is entitled to proceed without advance
payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.



Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: April 10, 2014